ON REHEARING GRANTED
PER CURIAM.
The Williams heirs by petition for rehearing suggest that this court in its original opinion overlooked the private rights which the chancellor found they had established in the disputed road. They ask that we modify our opinion and particularly the directions to the chancellor therein so as not to deprive them of this right.
In our original opinion we noted that the chancellor had found two bases for affording the Williams heirs relief, a public road established by prescription or, alternatively, a common law way of necessity in their favor. We noted that he had predicated the decretal portions of his decree on the first of these. After concluding that this first finding was not based upon proof of sufficient clarity and definiteness to be sustained, we remanded the cause for entry of a decree based on the second finding. It now appears that we did in fact overlook a third finding upon which the chancellor can predicate his decree, a finding that the Williams heirs had established a private prescriptive right in the disputed road. Our re-examination of the record convinces us that the evidence sustains this latter finding.
Accordingly, while adhering to our original decision that the evidence does not support the finding that a prescriptive public right was established, we conclude that rather than remanding the cause for entry of a decree based on a way of necessity, we should merely reverse the decree and remand the cause for entry of a decree consistent with those findings we have herein-before determined to have been justified.
Affirmed in part, reversed in part and remanded.
SMITH, C. J., and ALLEN, J, and Mc-LANE, RALPH M., Associate Judge concur.